DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on March 9, 2021.  Claims 2 and 3 have been cancelled.  Thus, claims 1 and 4-12 are pending.  Claim 1 is independent.


Response to Arguments
Applicants’ amendments and arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1 and 4-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, Japanese Patent No. 2006069396 to Oda, discloses position a tube-like spats pipe 42 made of a rubber material or a resin material is branched from the washer pipe 38, and the spats pipe 42 is further branched into the left and right spats frames 28 closed by the variable shape spats 30. It communicates with the space. Further, at the branch portion between the washer pipe 38 and the spats pipe 42, the switching destination for supplying the cleaning liquid from the washer pump 
With respect to independent claim 1, Oda, taken singly or in combination with other prior art of record, does not disclose or each  wherein the straightening member is rotatably supported by the vehicle body such that an end portion on a vehicle rear side is moved up and down with respect to the vehicle body, the connecting mechanism releases the connection between the straightening member and the drive unit when an external force that rotates the straightening member from the straightening position side to the storage position side acts on the straightening member, the straightening member is rotatable around a rotary shaft rotated and driven by the drive unit, the connecting mechanism includes a connecting member supported by the rotary shaft so as to be integrally rotated with the rotary shaft and to be movable in an axial direction with respect to the rotary shaft; an engaging portion capable of engaging with the connecting member in a rotation direction, integrated with the straightening member, and rotating around the rotary shaft; and a biasing member biasing the connecting member in the axial direction so as to engage with the engaging portion, and when the straightening member rotates from the straightening position side to the storage position side by the external force, the engaging portion presses the connecting member so as to be separated from the engaging portion against a biasing force of the biasing member, in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661